Citation Nr: 1514260	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial compensable evaluation for residuals of a chemical burn of the left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to December 1991, from January 1994 to May 1994, from August 2005 to January 2006, from February 2007 to April 2008 and from May 2009 to January 2010.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The issue of service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a bilateral hearing loss disability for VA purposes.

2.  The Veteran's left knee disability is manifested by residuals of a tear in the meniscus with pain, but he has not demonstrated compensable limitation of motion, or instability in the left knee during the course of his appeal.

3.  The Veteran's chemical burn of left hand residuals disability is not manifested by at least slight incomplete nerve paralysis.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for left knee disability have not been met, for the entire appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2014).

3.  The criteria for an initial compensable rating for a chemical burn of left hand residuals disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and private treatment records have been associated with the record and the Veteran has not reported receiving any VA treatment or identified any evidence that has not otherwise been obtained.  The Veteran and his representative have also provided statements and argument in support of his claim.  A VA examination was conducted in October 2010 for the Veteran's hearing loss; additional examinations of the hand and left knee were conducted in 2011.  The examinations described the Veteran's disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board notes that in the January 2015 Statement in Lieu of 646, the Veteran's representative cited to law stating that if a service-connected condition worsens, then the Veteran is entitled to a new examination for his disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  However, the representative did not assert that the Veteran's conditions of a left knee disability or chemical burn residuals had worsened since the last VA examination, only that time had passed since the earlier examinations; furthermore, the Veteran has not made such an assertion.  Therefore, the duty to assist does not mandate the scheduling of any additional examinations to assess the severity of the Veteran's service connected conditions.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has a hearing loss disability as a result of exposure to acoustic trauma during his active duty service.  Specifically, he reported being exposed to noise exposure such as explosions, engines and rifle fire without the proper hearing protection.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he experiences a current hearing loss disability as a result of exposure to acoustic trauma during his active duty service.  

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's service personnel records document his service would likely have exposed him to loud noises as he reported.  As such, the Veteran's military noise exposure is conceded.

However, military noise exposure alone is insufficient to establish service connection.  Rather, it must be shown that the noise exposure caused the Veteran to develop a hearing loss disability for VA purposes.

The Board has reviewed the record and considered his assertions but finds that the record fails to demonstrate a current hearing loss disability for VA purposes, as defined above.  VA regulations require a current disability during the appeal period. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that as the Veteran does not currently experience hearing loss for VA purposes, regulation 38 C.F.R. § 3.303(b) does not apply and the Veteran is not entitled to service connection for hearing loss on a presumptive basis.

The Veteran was afforded a private audiological examination in May 2008.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  

In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
15
       10
5
10
10
LEFT
35
15
5
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

Given the Veteran's military noise exposure, he was also provided with a VA examination in October 2010.  The audiometric testing showed the following, with pure tone thresholds recorded in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
25
10
5
10
10
LEFT
15
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Based on the reports and the audiological test results set forth therein, the Board finds that the Veteran has not been shown to have a hearing loss disability in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385.  Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater, and the auditory thresholds are 26 decibels or greater in only one frequency in the May 2008 examination (not in four as would be required to show hearing loss for VA purposes).  Additionally, the Veteran's speech recognition score using the Maryland CNC test of 100 percent in both ears does not meet the criteria for a hearing disability in either ear.  Id.

The Veteran has submitted no competent medical evidence contrary to the findings cited above.  See 38 U.S.C.A. § 5107(a).

The Board acknowledges the Veteran has submitted for consideration his belief that his bilateral hearing loss is disabling for VA purposes and his contention that his claimed hearing disability was caused by in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, and he is therefore competent to report diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing hearing loss for VA purposes, as this requires audiometric testing which would require medical training to administer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that he has bilateral hearing loss is insufficient to establish the presence of a current disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a hearing loss disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.303; See Brammer, supra) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  Should the Veteran be subsequently shown to have a hearing loss disability for VA purposes, VA would be happy to revisit the issue of service connection.  However, as the record currently stands, the Veteran's appeal is denied.

Increased Ratings 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Entitlement to an Initial Increased Evaluation for a Left Knee Disability

The Board notes that the Veteran was granted a 10 percent evaluation for his left knee disabilities in July 2011.  He thereafter filed a notice of disagreement for his left knee disability rating in May 2012.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  As will be discussed in greater detail below, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2014). 

With these Diagnostic Codes excluded, the Board will first address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the left knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Board notes that the Veteran underwent private treatment for his left knee in 2008 and 2009.  In May 2008, he underwent a partial meniscectomy.  The Veteran was afforded an MRI of his left knee in December 9, 2010, which revealed signs of bilateral meniscus tear with strain injury and pre-patellar subcutaneous edema with a possible Baker's cyst.  These records are associated with the claims file.  

The Veteran underwent a VA examination for his left knee in February 2011.  The Veteran complained of swelling and flare ups of his joint pain.  Specifically, he noted that the flare ups were severe when they occurred, and occurred every 2-3 weeks and lasted minutes to an hour.  He noted that the precipitating factors for the flare ups were running, prolonged standing, mowing the lawn and jumping.  The symptoms were alleviated by rest and taking his medication.  The Veteran reported experiencing moderate functional impairment during his flare ups.  He denied using any assistive devices, and did not report any locking episodes, stiffness, weakness or episodes of dislocation or sublaxation.  

Upon examination, the examiner noted that the Veteran had a normal gait with no evidence of abnormal weight bearing.  He had tenderness in his left knee, but no clicking or snapping, grinding or instability noted upon examination.  The examiner noted that the Veteran had meniscus abnormality with evidence of a tear.  No other knee abnormalities were noted.  The Veteran's range of motion with active motion measurements were as follows: his flexion was 0 to 130 degrees, his extension was 0 degrees.  The examiner noted that there was pain with motion, but did not note at what point the pain started.  Repetitive use caused pain, but did not produce an additional limitation of motion.  There was no joint ankylosis noted.  X-rays of the Veteran's left knee showed no significant arthritic or traumatic alteration was seen on either knee.  The examiner noted that the Veteran was employed at the time of the examination as a game warden.  The examiner noted that the Veteran had effects on his usual daily activities such as exercising, traveling, shopping and driving.  He diagnosed the Veteran with prepatellar subcutaneous edema of the left knee that was resolved.  

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of a 10 percent disability evaluation based on his pain with movement of the knee.  A disability rating of 20 percent under the Diagnostic Code applicable to impairment of flexion requires flexion limited to 30 degrees.  The Veteran has never demonstrated flexion to 30 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 130 degrees with pain at the time of his February 2011 examination.  A disability rating in excess of 10 percent under Diagnostic Code 5260 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

With respect to whether the Veteran is warranted an increased rating under DC 5261, the Board notes that the Veteran consistently showed full extension to 0 degrees each time range of motion testing has been conducted. 

At the time of the Veteran's February 2011 examination, the Veteran clearly experienced pain on range of motion testing.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  In this case, it is not shown that the pain effectively limited flexion to 30 degrees or extension to 10 degrees.  As such, there is not a basis for a compensable rating based solely on flexion or extension.  Moreover, the Board recognizes that the compensable rating that the Veteran is assigned was assigned specifically in recognition of the pain in his knee.  38 C.F.R. § 4.59.  That is, without pain in the knee, there would not be a basis for a compensable rating.

The Board has additionally considered functional loss due to functional limitation other than pain.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the VA examiners and private doctors, have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knee.  As noted, the complaints of left knee pain, coupled with the limitation motion of the left knee, provided the basis for the compensable rating that has been assigned.  See 38 C.F.R. § 4.59 (2014).

Turning next to a separate rating based on instability of the left knee and/or recurrent sublaxation, VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  A clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6.  

Turning to the facts in this case, in February 2011 the examiner observed no evidence of recurrent subluxation of the left knee, and stability testing was negative.  Moreover, the Veteran did not make any reports of giving way and dislocation.  The examiner specifically found no instability.  A separate compensable rating under Diagnostic Code 5257 would require a showing of "slight" instability to receive 10 percent rating.  In February 2011 the examiner was unable to find objective evidence of any instability in the Veteran's left knee.  There has similarly been no report of instability in any of the private treatment records.  Therefore, the Veteran is not warranted a separate rating of instability or recurrent subluxation for his left knee.

When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, removal of the semilunar cartilage that remains symptomatic is assigned a 10 percent rating.  

DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  However, because Diagnostic Code 5259 is considered to be a range of motion based Diagnostic Code, it cannot be paired with a second range of motion based rating as that would be considered pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5258 must also be considered.  Here, the Veteran had a partial meniscectomy to address the tear (dislocation) in his meniscus.  However, at the VA examination in 2011, the examiner specifically found no effusion or locking.  As such, this Diagnostic Code is not for application.
  
The Board has also considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the criteria for a 10 percent rating under DC 5260 have been present throughout the appeal period, and no increase under any of the relevant Diagnostic Codes has been demonstrated during the relevant appeal period.

Accordingly, the Veteran's claim for a schedular rating in excess of 10 percent is denied. 
Entitlement to an Initial Increased Evaluation for Left Hand Residual Disability of a Chemical Burn

Service connection was granted by a July 2011 rating decision which assigned a noncompensable rating for left ulnar neuropathy as a residual of a chemical burn under 38 C.F.R. §§ 4.124a, DC 8516.  

DC 8516 provides the rating criteria for paralysis of the ulnar nerve.  Under this diagnostic criteria, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a rating of 20 percent; severe incomplete paralysis warrants a 30 percent rating; and a maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve, which is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

As the Veteran is right-handed, the minor ratings apply to his left extremities.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, DC 8517 (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

Review of the evidence reveals that the Veteran was afforded a VA examination for his left hand in February 2011.  The Veteran reported residual numbness in the dorsum of his left hand, with no reported active skin problems.  In the left hand there were no active skin lesions, with no noted skin abnormalities and no signs of scarring.  Upon neurological examination, there were no sensory or motor defects in the left hand or left upper extremity, and no deformity noted.  The examiner diagnosed the Veteran with a history of a chemical burn of the left hand with no residual abnormality or functional impairment.  

Looking to the private treatment records prior to the Veteran's claim, it was noted in January 2009 that sensory testing was completely normal. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of a compensable residual numbness of the left hand.  As noted above, a mild incomplete paralysis warrants a 10 percent rating, a 20 percent disability rating is assigned under DC 8516 when paralysis of the ulnar and popliteal nerves, respectively, is incomplete and moderate in severity.  In this case, motor and muscle testing were normal, and the VA examiner has stated that paralysis is absent.  Thus, the Veteran's peripheral neuropathy cannot be characterized as mild in severity.  As such, the Board finds that a compensable evaluation is not warranted.  38 C.F.R. § 4.124a.

As noted above, the Veteran is competent to report symptoms of numbness because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  He is not, however, competent to identify a specific level of disability of his peripheral neuropathy according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which peripheral neuropathy is evaluated.

Nevertheless, the Board has carefully reviewed the symptoms which the Veteran reported, as did the examiner, but ultimately, physical examinations have consistently failed to support any functional limitation as a result of the chemical burn on the Veteran's left hand.

For these reasons, the Board finds that the weight of the evidence is against higher disability ratings for residual numbness of the left hand.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability and left hand disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5260 and 8516, specifically cover the Veteran's main reported symptoms which include pain, limitation of motion, and numbness.  See 38 C.F.R. § 4.71a, 4.124a.  Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his left knee was functionally limited, the Board is essentially tasked with considering of all of the Veteran's left knee related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left knee disability with pain and limitation of motion, and adequate to rate the left hand disability with numbness and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Board acknowledges that the Veteran was employed at his most recent VA examination in February 2011.  He has not alleged since that examination that he is unemployable solely on account of either of his service connected disabilities on appeal.  Thus, the Board finds that Rice is inapplicable. 


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for a left knee disability is denied.

An initial compensable evaluation for residuals of a chemical burn of the left hand is denied.  


REMAND

The Veteran has contended that he currently experiences residuals of a TBI incurred in-service.

The Board notes that in a March 2008 post-deployment TBI screening, the Veteran noted that he was involved in a blast during his period of service.  He reported on that form that he did not experience any symptoms such as a headache or concussion.  However, on a later post deployment health assessment form in June 2008, the Veteran reported that he had experienced a concussion and felt dazed as a result of his being involved in a blast during service.  

The Veteran was afforded a VA examination for TBI in February 2011, during which he described two incidents of head injury during his service.  He noted that his first injury was when he was in Afghanistan in 2007, and the Humvee he was riding in hit an IED and he was truck commander in the front seat of the Humvee.  Another incident that occurred was when he hit a truck while in-service in Afghanistan.  He noted after this impact he went to see a Dr. Tuna, and received medication for his head pain.  The Board notes that these records from the German clinic and Dr. Tuna are not associated with the claims file.  A remand is thereby required in order to obtain these records and associate them with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

The February 2011 examiner further noted that the Veteran did not have a TBI in-service according to his claims file, but that he had a history of a severe TBI post-service.  He noted that a problem associated with the Veteran's diagnosis was a TBI, but because there was "no diagnosis of TBI in-service," no medical opinion was required.  The Board finds that the examiner has not made it clear whether the Veteran currently has a diagnosis of a TBI as caused by his service, or residuals of such.  As such, remand for a clarifying opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records.  A specific request should be made for a copy of any records pertaining to the Veteran's hospitalization for head injuries.  

Obtain copies of all outstanding treatment records from any German clinic and from Dr. Tuna during the period of February 2007 to April 2008, to specifically include any records documenting treatment for a head injury or headache that are not currently associated with the claims folder.

2.  Schedule the Veteran for a VA TBI examination.  The examiner should determine whether the Veteran had a TBI in service, based on his reported incidents in service, and if so, whether he has any current residuals from such incidents.  In providing this opinion, the examiner should assess the relevance of the post-service plane crash the Veteran was involved in.  Of note, the examiner should specifically determine, to the extent possible, whether the Veteran had residuals of an in-service TBI that pre-dated the plane crash.  A complete rationale should be provided for any opinion expressed. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


